Exhibit 10.27

FIRST AMENDMENT

     THIS FIRST AMENDMENT (the "Amendment") is made and entered into as of
January 8,2009, by and between CCP/MS SSIII Denver Tabor Center 1 Property Owner
LLC, a Delaware limited liability company ("Landlord"), and Geovic Mining Corp.,
a Delaware corporation ("Tenant").

RECITALS

A.     

Landlord and Tenant are parties to that certain lease dated August 21, 2008
("Lease"). Pursuant to the Lease, Landlord has leased to Tenant space currently
containing approximately 4,542 rentable square feet (the "Original Premises")
described as Suite No. 980 on the 9th floor of the building commonly known as
Tabor Center 1 located at 1200 17th Street, Denver, CO 80202 (the "Building").

  B.     

Tenant has requested that additional space containing approximately 2,050
rentable square feet described as Suite No. 975 on the 9th floor of the Building
shown on Exhibit A hereto (the "Expansion Space") be added to the Original
Premises and that the Lease be appropriately amended and Landlord is willing to
do the same on the following terms and conditions.

 

     NOW, THEREFORE, in consideration of the .mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:

1.     

Expansion and Effective Date.

    1.01     

Effective as of the Expansion Effective Date (defined below), the Premises, as
defined in the Lease, is increased from 4,542 rentable square feet on the 9th
floor to 6,592 rentable square feet on the 9th floor by the addition of the
Expansion Space, and from and after the Expansion Effective Date, the Original
Premises and the Expansion Space, collectively, shall be deemed the Premises, as
defined in the Lease. The Term for the Expansion Space shall commence on the
Expansion Effective Date and end on the Termination Date. The Expansion Space is
subject to all the terms and conditions of the Lease except as expressly
modified herein and except that Tenant shall not be entitled to receive any
allowances, abatements or other financial concessions granted with respect to
the Original Premises unless such concessions' are expressly provided for herein
with respect to the Expansion Space, except that the Remaining Allowance for the
Original Premises shall be available as provided in Section 8.02 below.

    1.02     

The Expansion Effective Date shall be the later to occur of (I) April 1, 2010
("Target Expansion Effective Date"), and (ii) the date upon which the Landlord
Work (as defined in the Work Letter attached as Exhibit B hereto) in the
Expansion Space has been Substantially Completed (as defined below); provided,
however, that if Landlord shall be delayed in Substantially Completing the
Landlord Work in the Expansion Space as a result of the occurrence of a Tenant
Delay (defined below), then, for purposes of determining the Expansion Effective
Date, the date of Substantial Completion shall be deemed to be the day that said
Landlord Work would have been Substantially Completed absent any such Tenant
Delay(s). The Landlord Work shall be deemed to be " Substantially Complete" or
"Substantially Completed" on the date that all Landlord Work has been performed,
other than any details of construction, mechanical adjustment or any other
similar matter, the non-completion of which does not materially interfere with
Tenant's use of the Premises as reasonably agreed to by Tenant. If the parties
cannot agree on whether Substantial Completion has been achieved, Landlord's
architect shall make the final determination. A"Tenant Delay" means any act or
omission of Tenant or its agents, employees, vendors or contractors that
actually delays substantial completion of the Landlord Work, including, without
limitation, the following:

 

1

--------------------------------------------------------------------------------

             (i)     

Tenant's failure to furnish information or approvals within any time period
specified in the Lease or this Amendment, including the failure to prepare or
approve preliminary or final plans by any applicable due date (in which event
the Tenant Delay shall be deemed to be the shorter of (i) the actual time by
which the Tenant's failure exceeds the specified time period or (ii) the delay
in completion of the Landlord Work resulting from the Tenant Delay);

  (ii)     

Tenant's selection of equipment or materials that have long lead times after
first being informed by Landlord that the selection may result in a delay (in
which event the Tenant Delay shall be deemed to be the shorter of (i) the actual
time by which the Tenant's failure exceeds the specified time period or (ii) the
delay in completion of the Landlord Work resulting from the Tenant Delay); and
Landlord shall place orders for any long lead time items within ten (10) days of
accepting the final bid for Landlord Work,

  (iii)     

Changes requested or made by Tenant to previously approved plans and
specifications;

  (iv)     

The performance of work in the Expansion Space by Tenant or Tenant's
contractor(s) during the performance of the Landlord Work; or

  (v)     

If the performance of any portion of the Landlord Work depends on the prior or
simultaneous performance of work by Tenant, a delay by Tenant or Tenant's
contractor(s) in the completion of such work,

 

1.03     

The adjustment of the Expansion Effective Date under Section 1.02 above and,
accordingly, the postponement of Tenant's obligation to pay Rent on the
Expansion Space shall be Tenant's sole remedy and shall constitute full
settlement of all claims that Tenant might otherwise have against Landlord by
reason of the Landlord Work not being Substantially Complete on the Target
Expansion Effective Date.

  1.04     

In addition to the postponement, if any, of the Expansion Effective Date as a
result of the applicability of Paragraph 1.02, of this Amendment, the Expansion
Effective Date shall be delayed to the extent that Landlord fails to deliver
possession of the Expansion Space for any other reason (other than Tenant Delays
by Tenant), including but not limited to, holding over by prior occupants, Any
such delay in the Expansion Effective Date shall not subject Landlord to any
liability for any loss or damage resulting therefrom, If the Expansion Effective
Date is delayed, the Termination Date under the Lease shall not be similarly
extended.

 

2.     

Base Rent. In addition to Tenant's obligation to pay Base Rent for the Original
Premises, Tenant shall pay Landlord Base Rent for the Expansion Space as
follows:

 

Months of Term or Period    Annual Rate    Monthly      Per Square Foot    Base
Rent  Expansion Effective Date -Last          day of 8th full calendar month   
      thereafter    $25.50    $4,356.25  9-20    $26.00    $4,441.67  21-32   
$26.50    $4,527.08  33-Termination Date    $27.00    $4,612.50 


2

--------------------------------------------------------------------------------

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease. Landlord and Tenant acknowledge that the foregoing schedule is based
on the assumption that the Expansion Effective Date is the Target Expansion
Effective Date. If the Expansion Effective Date is other than the Target
Expansion Effective Date, the schedule set forth above with respect to the
payment of any installment(s) of Base Rent for the Expansion Space shall be
appropriately adjusted on a per diem basis to reflect the actual Expansion
Effective Date, and the actual Expansion Effective Date shall be set forth in a
confirmation letter to be prepared by Landlord. The effective date of any
increases or decreases in the Base Rent rate shall be postponed in accordance
with any adjustment of the Expansion Effective Date as provided above.

  3.     

Additional Security Deposit. No additional security deposit shall be required in
connection with this Amendment.

  4.     

Tenant's Pro Rata Share. For the period commencing with the Expansion Effective
Date and ending on the Termination Date, Tenant's Pro Rata Share for the
Expansion Space is .3585%. For the avoidance of doubt, for all periods prior to
the Expansion Effective Date, the Tenant's Pro Rata Share of Expenses and Taxes
for the Original Premises shall remain as described in the Lease.

  5.     

Expenses and Taxes. For the period commencing with the Expansion Effective Date
and ending on the Termination Date, Tenant shall pay for Tenants Pro Rata Share
of Expenses and Taxes applicable to the Expansion Space in accordance with the
terms of the Lease.

  6.     

Improvements to Expansion Space.

    6.01     

Condition of Expansion Space. Tenant has inspected the Expansion Space and
agrees to accept the same "as is" without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements, except as is expressly provided otherwise
in this Amendment, including any and all Landlord Work as set forth in Section
6.02 below and Exhibit B.

    6.02     

Responsibility for Improvements to Expansion Space. Landlord shall perform
Improvements to the Expansion Space in accordance with the Work Letter attached
hereto as Exhibit B.

  7.     

Early Access to Expansion Space. During any period that Tenant shall be
permitted to enter the Expansion Space prior to the Expansion Effective Date
(e.g., to perform alterations or improvements, if any),Tenant shall comply with
all terms and provisions of the Lease, except those provisions requiring payment
of Base Rent or Additional Rent as to the Expansion Space.

  8.     

Other Pertinent Provisions. Landlord and Tenant agree that, effective as of the
date of this Amendment (unless different effective date(s) is/are specifically
referenced in this Section), the Lease shall be amended in the following
additional respects:

    8.01     

Parking. Commencing on the Expansion Effective Date, in addition to the parking
rights set forth in Section 1a of Exhibit F of the Lease, Tenant agrees to lease
from Landlord and Landlord agrees to lease to Tenant up to an additional four
(4) unreserved Spaces in the Garage for the use of Tenant and its employees
pursuant to the Terms of Section 1 of Exhibit F. In addition to the foregoing,
Tenant shall also have the right, upon not less than 30 days prior written
notice and subject to availability, to lease from Landlord, on a month-to-month
basis, two (2) additional unreserved Spaces in the Garage for the use of Tenant
and its employees pursuant to the Terms of Section 1 of Exhibit F.

 

3

--------------------------------------------------------------------------------

8.02     

Remaining Allowance. The parties acknowledge that there is approximately
$28,603.00 remaining from the Allowance granted in the Lease for the Original
Premises ("Remaining Allowance"). Landlord agrees to allow the Remaining
Allowance to be used for the installation of improvements in the Premises and/or
the Expansion Space pursuant to the terms of the Work Letter attached to this
Amendment as Exhibit B as if the Remaining Allowance was the Expansion Allowance
(as defined below). The total of the Remaining Allowance and the Expansion
Allowance shall hereinafter be referred to as the ''Total Allowance".

  8.03     

Right of First Offer.

    a.     

Grant of Option; Conditions. Tenant shall have the one time right of first offer
(the "Right of First Offer") with respect to Suite 960 consisting of
approximately 760 rentable square feet on the 9th floor of the Building as shown
on the demising plan attached hereto as Exhibit A (the "Offer Space"). Tenant's
Right of First Offer shall be exercised as follows: prior to Landlord leasing
the Offer Space to a party other than the existing tenant in the Offer Space,
Landlord shall advise Tenant (the "Advice") of the terms under which Landlord is
prepared to lease the Offer Space to Tenant for the remainder of the Lease Term.
Tenant may lease the Offer Space, under such terms, by providing Landlord with
written notice of exercise (the "Notice of Exercise") within 5 days after the
date of the Advice, except that Tenant shall have no such Right of First Offer
and Landlord need not provide Tenant with an Advice if:

      (i)     

Tenant is in default under the Lease beyond any applicable cure periods at the
time that Landlord would otherwise deliver the Advice; or

      (ii)     

the Premises, or any portion thereof, is sublet (other than pursuant to a
Business Transfer, as defined in Section 11.05 of the Lease) at the time
Landlord would otherwise deliver the Advice; or

      (iii)     

the Lease has been assigned (other than pursuant to a Business Transfer, as
defined in Section 11.05 of the Lease) prior to the date Landlord would
otherwise deliver the Advice; or

      (iv)     

the Offer Space is not intended for the exclusive use of Tenant during the Term;
or

      (v)     

the Tenant is not occupying the Premises on the date Landlord would otherwise
deliver the Advice.

    b.     

Terms for Offer Space.

      (i)     

The term for the Offer Space shall commence upon the commencement date stated in
the Advice and thereupon such Offer Space shall be considered a part of the
Premises, provided that all of the terms stated in the Advice, shall govern
Tenant's leasing of the Offer Space and only to the extent that they do not
conflict with the Advice, the terms and conditions of the Lease shall apply to
the Offer Space. Tenant shall pay Base Rent and Additional Rent for the 'Offer
Space in accordance with the terms and conditions of the Advice and the term for
the Offer Space shall be co-terminus with the Lease.

 

4

--------------------------------------------------------------------------------

              (ii)     

The Offer Space (including improvements and personalty, if any) shall be
accepted by Tenant in its condition and as-built configuration existing on the
earlier of the date Tenant takes possession of the Offer Space or the date the
term for such Offer Space commences, unless the Advice specifies work to be
performed by Landlord in the Offer Space, in which case Landlord shall perform
such work in the Offer Space. If Landlord is delayed delivering possession of
the Offer Space due to the holdover or unlawful possession of such space by any
party, Landlord shall use reasonable efforts to obtain possession of the space,
and the commencement of the term for the Offer Space shall be postponed until
the date Landlord delivers possession of the Offer Space to Tenant free from
occupancy by any party.

    (iii)     

Landlord reserves the right upon receipt of the Notice of Exercise to request
Tenant's current financial records in a form reasonably acceptable to Landlord,
to review Tenant's current financial condition and to adjust the security
required under the Advice as reasonably determined by Landlord.

  c.     

Termination of Right of First Offer. The rights of Tenant hereunder with respect
to the Offer Space shall terminate on the earlier to occur of (i) Tenant's
failure to exercise its Right of First Offer within the 5 day period provided in
Subsection a above and (ii) the date Landlord would have provided Tenant an
Advice if Tenant had not been in violation of one or more of the conditions set
forth in Subsection a above. In addition, if Landlord provides Tenant with an
Advice for any portion of the Offer Space that contains expansion rights
(whether such rights are described as an expansion option, right of first
refusal, right of first offer or otherwise) with respect to any other portion of
the Offer Space (such other portion of the Offer Space subject to such expansion
rights is referred to herein as the "Encumbered Offer Space") and Tenant does
not exercise its Right of First Offer to lease the Offer Space described in the
Advice, Tenant's Right of First Offer with respect to the Encumbered Offer Space
shall be subject and subordinate to all such expansion rights contained in the
Advice.

  d.     

Offer Space Amendment. If Tenant exercises its Right of First Offer, Landlord
shall prepare an amendment (the "Offer Space Amendment") adding the Offer Space
to the Premises on the terms set forth in the Advice and reflecting the changes
in the Base Rent, Rentable Square Footage of the Premises, Tenant's Pro Rata
Share and other appropriate terms, A copy of the Offer Space Amendment shall be
sent to Tenant within a reasonable time after Landlord's receipt of the Notice
of Exercise executed by Tenant, and Tenant shall execute and return the Offer
Space Amendment to Landlord within 15 days thereafter, but an otherwise valid
exercise of the Right of First Offer shall be fully effective whether or not the
Offer Space Amendment is executed,

  e.     

Subordination. Notwithstanding anything herein to the contrary, Tenant's Right
of First Offer is subject and subordinate to (I) the renewal of (whether by
exercise of option or otherwise) or extension rights of any tenant leasing all
or any portion of the Offer Space;

    (ii)     

the expansion rights (whether such rights are designated as a right of first
offer, right of first refusal, expansion option or otherwise) of any tenant of
the Building existing on the date hereof; and (iii) the right of Landlord to
lease the space to any other tenant or tenant prospect who by the inclusion of
the Offer Space will occupy more space in the Building than Tenant.

 

5

--------------------------------------------------------------------------------

9.     

Miscellaneous.

    9.01     

This Amendment and the Lease sets forth the entire agreement between the parties
with respect to the matters set forth herein, There have been no additional oral
or written representations or agreements. Under no circumstances shall Tenant be
entitled to any Rent abatement, improvement allowance, leasehold improvements,
or other work to the Premises, or any similar economic incentives that may have
been provided Tenant in connection with entering into the Lease, unless
specifically set forth in this Amendment.

    9.02     

Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

    9.03     

In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

    9.04     

Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant, and Tenant shall not be bound by this Amendment until Tenant
has executed and delivered the same to Landlord.

    9.05     

The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.

    9.06     

Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment other than The Owen Group on behalf of Tenant and
CB Richard Ellis on behalf of Landlord ("Brokers"), Landlord will pay all fees,
commissions or other compensation payable to Brokers, if any, pursuant to the
terms of separate agreements, Tenant agrees to indemnify and hold Landlord, its
trustees, members, principals, beneficiaries, partners, officers, directors,
employees, mortgagee(s) and agents, and the respective principals and members of
any such agents (collectively, the "Landlord Related Parties") harmless from all
claims of any brokers (except Brokers) claiming to have represented Tenant in
connection with this Amendment. Landlord hereby represents to Tenant that
Landlord has dealt with no broker in connection with this Amendment other than
the Brokers, Landlord agrees to indemnify and hold Tenant, its trustees,
members, principals, beneficiaries, partners, officers, directors, employees,
and agents, and the respective principals and members of any such agents
(collectively, the "Tenant Related Parties") harmless from all claims of any
brokers claiming to have represented Landlord in connection with this Amendment.

    9.07     

Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

 

6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.



LANDLORD:





CCP/MS SSIII DENVER TABOR CENTER I
PROPERTY OWNER LLC, a Delaware limited
liability company



By:                                
Name:
Its:

/s/ Stephen E. Budorick                         
Stephen E. Budorick
Vice President




TENANT:





GEOVIC MINING CORP., a Delaware corporation



By:                              
Name:
Its:

/s/ John E. Sherborne, Jr.                        
John E. Sherborne, Jr.
Chief Executive Officer




Tenant’s Tax ID Number (SSN or FEIN):
______________________________________



7

--------------------------------------------------------------------------------

[g20427img1027.jpg]


--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

1.      This Work Letter shall set forth the obligations of Landlord and Tenant
with respect to the improvements to be performed in the Expansion Space for
Tenant's use. All improvements described in this Work Letter to be constructed
in and upon the Expansion Space by Landlord are hereinafter referred to as the
"Landlord Work". It is agreed that construction of the Landlord Work will be
completed at Tenant's sole cost and expense, subject to the Total Allowance (as
defined in Section 8.02 of this Amendment). Landlord shall obtain a minimum of
three (3) bids from Landlord approved general contractors. The parties shall
mutually agree upon the selection of the final bidder within three (3) Business
Days of receipt and review of all bids by both parties, provided that neither
party shall unreasonably withhold its consent to any bid that is less than the
Total Allowance. Landlord shall enter into a direct contract for the Landlord
Work with a general contractor selected by the parties as set forth above. In
addition, Landlord shall have the right to select and/or approve of any
subcontractors used in connection with the Landlord Work.

2.      Tenant shall be solely responsible for the timely preparation and
submission to Landlord of the final architectural, electrical and mechanical
construction drawings, plans and specifications (called "Plans") necessary to
construct the Landlord Work, which plans shall be subject to approval by
Landlord and Landlord's architect and engineers and shall comply with their
requirements to avoid aesthetic or other conflicts with the design and function
of the balance of the Building. Tenant shall be responsible for all elements of
the design of Tenant's plans (including, without limitation, compliance with
law, functionality of design, the structural integrity of the design, the
configuration of the Premises and the placement of Tenant's furniture,
appliances and equipment, but excluding the HVAC), and Landlord's approval of
Tenant's plans shall in no event relieve Tenant of the responsibility for such
design. If requested by Tenant, Landlord's architect will prepare the Plans
necessary for such construction at Tenant's cost. Whether or not the layout and
Plans are prepared with the help (in whole or in part) of Landlord's architect,
Tenant agrees to remain solely responsible for the timely preparation and
submission of the Plans and for all elements of the design of such Plans and for
all reasonable costs related thereto. Tenant has assured itself by direct
communication with the architect and engineers (Landlord's or its own, as the
case may be) that the final approved Plans for the Expansion Space can be
delivered to Landlord on or before the date thirty (30) days after the full
execution and delivery of this Amendment (the "Plans Due Date"), provided that
Tenant promptly furnishes complete information concerning its requirements to
said architect and engineers as and When requested by them. Tenant covenants and
agrees to cause said final, approved Plans to be delivered to Landlord on or
before said Plans Due Date and to devote such time as may be necessary in
consultation with said architect and engineers to enable them to complete and
submit the Plans within the required time limit, or such extended time limit as
may be approved beforehand by Landlord or Landlord's agent. Time is of the
essence in respect of preparation and submission of Plans by Tenant. If the
Plans are not fully completed and approved by the Plans Due Date, Tenant shall
be responsible for one day of Tenant Delay (as defined in the Amendment to which
this Exhibit is attached) for each day during the period beginning on the day
following the Plans Due Date and ending on the date completed Plans are
approved. (The word "architect" as used in this Exhibit shall include an
interior designer or space planner.)

3.      If Landlord's estimate and/or the actual cost of construction shall
exceed the Total Allowance, Landlord, prior to commencing any construction of
Landlord Work, shall submit to Tenant a written estimate setting forth the
anticipated cost of the Landlord Work, including but not limited to labor and
materials, contractor's fees and permit fees. Within 3 Business Days thereafter,
Tenant shall either notify Landlord in writing of its approval of the cost
estimate, or specify its objections thereto and any desired changes to the
proposed Landlord Work. If Tenant notifies Landlord of such objections and
desired changes, Tenant Shall work with Landlord to reach a mutually acceptable
alternative cost estimate.

9

--------------------------------------------------------------------------------

4.      If Landlord's estimate and/or the actual cost of construction shall
exceed the Total Allowance, if any (such amounts exceeding the Total Allowance
being herein referred to as the "Excess Costs"), Tenant shall pay to Landlord
such Excess Costs, plus any applicable state sales or use tax thereon, upon five
(5) Business Days written demand. The statements of costs submitted to Landlord
by Landlord's contractors shall be conclusive for purposes of determining the
actual cost of the items described therein, provided that the same are
consistent with accepted bids and all change orders. The amounts payable by
Tenant hereunder constitute Rent payable pursuant to the Lease, and the failure
to timely pay same constitutes an event of default under the Lease.

5.      If Tenant shall request any change, addition or alteration in any of the
Plans after approval by Landlord, Landlord shall have such revisions to the
drawings prepared, and Tenant shall reimburse Landlord for the cost thereof,
plus any applicable state sales or use tax thereon, upon demand, unless there is
anticipated to be Excess Allowance (as defined below), in which case the Excess
Allowance shall be applied to such changes, additions or alterations to the
Plans. Promptly upon completion of the revisions, Landlord shall notify Tenant
in writing of the increased cost which will be chargeable to Tenant by reason of
such change, addition or deletion. Tenant, within two Business Days, shall
notify Landlord in writing whether it desires to proceed with such change,
addition or deletion. In the absence of such written authorization, Landlord
shall have the option to continue work on the Expansion Space disregarding the
requested change, addition or alteration, or Landlord may elect to discontinue
work on the Premises until it receives notice of Tenant's decision, in which
event Tenant shall be responsible for any Tenant Delay in completion of the
Premises resulting therefrom. If such revisions result in a higher cost of
construction and/or higher actual construction costs which exceed the Allowance,
such increased estimate or costs shall be deemed Excess Costs pursuant to
Paragraph 4 hereof and Tenant shall pay such Excess Costs, plus any applicable
state sales or use tax thereon, as described in Paragraph 4 above.

6.      Following approval of the Plans and the payment by Tenant of the
required portion of the Excess Costs, if any, Landlord shall cause the Landlord
Work to be constructed substantially in accordance with the approved Plans.
Landlord shall notify Tenant of substantial completion of the Landlord Work.

7.      Landlord, provided Tenant is not in default, agrees to provide Tenant
with an allowance (the "Expansion Allowance") in an amount not to exceed
$22,550.00 (i.e. $11.00 per rentable square foot of the Expansion Space) to be
applied toward the cost of the Landlord Work in the Expansion Space. If the
Total Allowance shall not be sufficient to complete the Landlord Work in the
Expansion Space, Tenant shall pay the Excess Costs, plus any applicable state
sales or use tax thereon, as prescribed in Paragraph 4 above. Any portion of the
Total Allowance which exceeds the cost of the Landlord Work and is not used for
Alterations or other leasehold improvements to the Expansion Space and/or the
existing Premises prior to November 30,2010, including without limitation the
installation of phone/data cabling, electrical, other finish upgrades or other
leasehold improvements reasonably approved by Landlord pursuant to Section 9 of
the Lease, or is otherwise remaining after November 30, 2010 (the "Excess
Allowance") shall accrue to the sole benefit of Landlord, it being agreed that
Tenant shall not be entitled to any credit, offset, abatement or payment with
respect thereto. Landlord shall be entitled to deduct from the Total Allowance a
construction management fee for Landlord's oversight of the Landlord Work in an
amount equal to 3% of the total cost of the Landlord Work, provided that no
construction management fee shall be payable on any portion of the Remaining
Allowance if such a fee was charged on those funds in connection with completion
of the Original Premises.

8.      This Exhibit shall not be deemed applicable to any additional space
added to the Premises at any time or from time to time, whether by any options
under the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.

10

--------------------------------------------------------------------------------